Title: From Alexander Hamilton to Timothy Pickering, 15 February 1781
From: Hamilton, Alexander
To: Pickering, Timothy


                        
                            Dr Sir
                            Hd Qrs Feby 15. 81
                        
                        The General directs you will send off the inclosed dispatch for Count De Rochambeau very early in the morning
                            with the most positive directions concerning expedition. It is of great importance that it should arrive to him as quick
                            as possible.
                        He wishes you also to write to the Qr Master at the station of your last express and desire him in case
                            Sheldon should not have taken up the chain there, to forward it by a trusty and active person to the Duke De Lauzuns first
                            stage which is at Hartford.
                        
                            Alex. Hamilton
                            Aide De Camp
                        
                        
                            The General says he had a conversation with you on the manner of procuring waggons. Be so good as to
                                inclose the letter for the Duke De Lauzen to your deputy at Hartford with directions to deliver it immediately into
                                the Duke’s own hand—the two to Chattelux & Noailles to your deputy at New Port with the same directions each
                                to its proper owner—If you have no deputy, send them to some friend. They are it seems of a very confidential
                            nature.
                        

                    